4DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2022 has been entered. Any previous objection/ rejection not repeated herein has been withdrawn.
Applicant's arguments have been thoroughly reviewed but are deemed moot in view of the amendments, withdrawn rejections and new grounds for rejection. New grounds for rejection, necessitated by the amendments, are discussed. 
Information Disclosure Statement
The information disclosure statement filed January 14, 2020 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 and 4-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stern et al. (WO 2011/011172; see corresponding US 20120164036 for citations below) in view of Facer et al., (US 2005/0214173; hereinafter “Facer”).
As to claims 1 and 4-11, Stern teaches a system comprising a cartridge module and a cartridge engaged with the cartridge module, 
the cartridge (microfluidic device) comprising: 
a sample receptacle having a sample disposed therein (see para [0061] et seq.); 
one or more compartments having reagent(s) disposed therein (reservoir); 
one or more chambers 105 in fluid communication with the sample receptacle and the one or more compartments (see para [0080] et seq.); 
fluidic channels connecting the sample receptacle and the one or more compartments to the one or more chambers, the fluidic channels comprising valves for facilitating selective fluid flow to the one or more chambers through the fluidic channels (see para [0084] et seq.) ; and 
a first plurality of ports on a first side of the cartridge and in fluid communication with the fluidic channels (see para [0097] et seq.), respectively; and 
a second plurality of ports on a second side of the cartridge opposite the first side of the cartridge, each of the plurality of ports being in fluid communication with a respective one of the valves (see para [0106] et seq.), 
the cartridge module comprising: 
a cartridge receptacle (base) having the cartridge disposed therein with the first side of the cartridge disposed on a first side of the cartridge receptacle and the second side of the cartridge disposed on a second side of the cartridge receptacle opposite the first side of the cartridge receptacle (see Fig. 13 para [0085] et seq.); 
a first assembly (fluidic manifold) positioned on the first side of the cartridge receptacle adjacent to the first side of the cartridge, the first assembly having a first pressure manifold comprising a first plurality of tubes (lines or channels; see para [0073] -[0079]) aligned with respective ports on theApplication No. 16/697,845 Amendment dated November 23, 2021 Reply to Office Action dated August 23, 2021first side of
a second assembly (pneumatic manifold) positioned on the second side of the cartridge receptacle adjacent to the second side of the cartridge, the second assembly having a second pressure manifold comprising a second plurality of tubes (lines) aligned with respective ports on the
Stern does discuss mechanisms for providing the alignment of the one or both of the first and second assembly (two manifolds), (see para [0097] et seq.) However, Stern does not explicitly disclose an elongation or moving member coupled to one or both of the first assembly and the second assembly, the elongation or moving member comprising a piston, the movement of which moves one or both of the first pressure manifold and the second pressure manifold towards the cartridge so as to engage the first plurality of tubes with the respective ports on the first side of the cartridge and/or to engage the second plurality of tubes with the respective ports on the second side of the cartridge.
In the related art of microfluidic systems, Facer teaches a system comprising a cartridge module and a cartridge engaged with the cartridge module,
the cartridge 305 comprising:
a sample receptacle having a sample disposed therein;
one or more compartments having reagent(s) disposed therein;
one or more chambers in fluid communication with the sample receptacle and the one or more compartments;
fluidic channels connecting the sample receptacle and the one or more compartments to the one or more chambers, the fluidic channels comprising valves for facilitating selective fluid flow to the one or more chambers through the fluidic channels; and
a first plurality of ports on a first side of the cartridge and in fluid communication with the fluidic channels, respectively; and
a second plurality of ports on a second side of the cartridge opposite the first side of the cartridge and in fluid communication with the valves, respectively (see para [0106] et seq.),
the cartridge module comprising:
a cartridge receptacle 301 having the cartridge disposed therein with the first side of the cartridge disposed on a first side of the cartridge receptacle and the second side of the cartridge disposed on a second side of the cartridge receptacle opposite the first side of the cartridge receptacle;
a first assembly 309/1207 positioned on the first side of the cartridge receptacle adjacent to the first side of the cartridge, the first assembly having a first pressure manifold comprising a first plurality of tubes aligned with respective ports on the first side of-the cartridge such that the one or more chambers are placed in fluid communication with a pressure source upon engaging the first plurality of tubes with the respective ports on the first side of the cartridge (see para [0107] et seq.);
a second assembly 301 positioned on the second side of the cartridge receptacle adjacent to the second side of the cartridge, the second assembly having a second pressure manifold comprising a second plurality of tubes aligned with respective ports on the-second side of the cartridge such that the valves are placed in fluid communication with a pressure source upon engaging the second plurality of tubes with the respective ports on the second side of the cartridge (see para [0108] et seq.); and
an elongation or moving member coupled to one or both of the first assembly and the second assembly, the elongation or moving member comprising a piston 1215, the movement of which moves one or both of the first pressure manifold and the second pressure manifold towards the cartridge so as to engage the first plurality of tubes with the respective ports on the first side of the cartridge and/or to engage the second plurality of tubes with the respective ports on the second side of the cartridge (see para [0142] et seq.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to have included in the microfluidic system of Stern the member having a piston for the expected benefit of providing reliable alignment which lends itself to be lowered automatically (see para [0142] et seq.)
 
Duplicate Claims
Applicant is advised that should claim 1 be found allowable, claim 4 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  All of the elements of the claim 4 are encompassed by claim 1.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 4-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P. Kathryn Wright/           Primary Examiner, Art Unit 1798